Citation Nr: 1341796	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for disability exhibited by hand tremor, claimed as Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The issue has been recharacterized as noted on the title page to better reflect the medical evidence.

In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.
 

FINDING OF FACT

Disability exhibited by a hand tremor did not have its clinical onset in service, and is not otherwise related to active duty, including presumed herbicide exposure.


CONCLUSION OF LAW

Disability exhibited by a hand tremor was not incurred or aggravated in service, and Parkinson's disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

Here, a pre-adjudication September 2010 letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service, VA, and private treatment records have been obtained and considered.  He has been given the opportunity to submit evidence and he has provided written statements in support of his claim.  There is no indication that he receives any benefits from the Social Security Administration  (SSA) pertaining to the claimed disability.

The Veteran underwent VA examinations in October 2010 and February 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the October 2010 VA physical examination is inadequate in that the examiner, a nurse practitioner, "did not know what she was doing."  See January 2011 VA Form 21-0820; see also December 2010 VA treatment record.  The Board finds that the October 2010 and February 2011 opinions are adequate.  The examiners considered the pertinent evidence of record, fully examined the Veteran, thoroughly reviewed the claims file, and answered the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).   

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the October 2011 hearing, the VLJ identified the issue on appeal.  Testimony was solicited regarding the Veteran's claimed disease.  The Veteran's representative quoted from an April 2011 VA treatment record and indicated that this evidence confirmed a diagnosis of Parkinson's disease.  The VLJ requested that the representative obtain the April 2011 treatment record.  However, as will be discussed below, the April 2011 treatment record was in the claims file at the time of the hearing and confirms that the 2005 diagnosis of Parkinson 's disease by the Veteran's primary care provider at VA is incorrect.  Thus, the hearing discussion did not reveal any relevant evidence that might be available that has not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.
II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (iii) (2013).  The Veteran's DD 214 shows that he had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Such diseases include Parkinson's disease that manifested to a 10 percent degree anytime after service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2013).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

Service treatment records do not show that the Veteran had any type of tremor or Parkinson's disease in service.  Nonetheless, as noted above, he is presumed to have been exposed to herbicides and has demonstrated an in-service event.  
	
The competent medical evidence includes private treatment records dated from September 1989 through May 2004.  In September 1989, the Veteran reported that his right arm became "a little shaky" whenever he was upset or anxious.  No neurological deficit was noted.  The Veteran was diagnosed with anxiety.  A clinician observed hand tremors in July 1998.  At that time, the Veteran reported that he used to take tranquilizers for the tremor, but that his doctor "won't give them [] anymore."  In May 2004, the Veteran reported that both hands shook slightly at times and that this had "been going for years."  No hand tremors were observed, and a neurological examination was negative.

The record also contains VA treatment records dated from September 2004 to April 2011.  In September 2005, the Veteran's primary care provider noted that the Veteran's prior medical history included "? Parkinson's" and that he was taking Trihexyphen for the claimed condition.  The doctor diagnosed "?Parkinson's" and ordered a neurological consultation.  She filled out an "Attending Physician's Work Status Report" for the Veteran's employer, which contains a diagnosis of Parkinson's disease.  From March 2006 through December 2010, the Veteran's primary care provider continued to diagnose the Veteran with Parkinson's disease.

An October 2005 neurological evaluation shows that the Veteran complained of a left hand tremor of two years' duration and a right hand tremor of two months' duration.  He denied any weakness or loss of sensation.  He also denied other neurological problems.  Triheyxphen had not relieved the tremors.  It was noted upon examination that the right hand tremor lessened when the Veteran's attention was focused elsewhere.  The diagnosis was "mixed presentation - Parkinsonian-like tremor and lesions suggestive of [multiple sclerosis] on MRI."  

The Veteran submitted to an Agent Orange examination in December 2005.  The examiner observed an intact gait and a tremor of the right upper extremity at rest "but also intention."  It was noted that the tremor "seemed to be less significant when distracted."  The diagnoses included "Parkinson's Disease? under evaluation by Neurology at this time."  It was also noted that the Veteran's presentation was atypical for this condition.  

Later that month, the Veteran was diagnosed with multiple sclerosis by spinal fluid analysis.

In March 2007, a neurologist noted that the characteristics of the Veteran's tremor were "suggestive of both essential tremor and a parkinsonian tremor."  However, she determined that the neurological examination was more consistent with the essential kind of tremor.  She prescribed Primidone and explained that if the tremor improved then "it is most likely an essential tremor."

A July 2007 neurology note shows that the Veteran reported a four-year history of upper extremity tremors that occurred at rest, posturally, and during action.  The doctor noted that the tremors did not conform with Parkinson's disease or essential tremor, and that it was instead "very likely psychogenic."  He noted that the tremor disappeared with distraction and that there was no "pill rolling" action of the hands.  In March 2008, another neurologist agreed that the tremor was "most likely psychogenic" because it disappeared with distraction.  It was noted that the tremor had not responded to Primidone and that the Veteran had no other signs of Parkinson's disease.  In August 2008, the Veteran related that he shook more when he was upset.  A VA neurologist determined that the tremor appeared more psychogenic than essential due to its irregularity in that it "comes and goes."  

A February 2009 neurology note noted that the Veteran's tremor was of questionable etiology, that he had no other signs of Parkinson's disease, and that the tremor had not responded to typical drugs used to treat an essential tremor.

An October 2009 VA peripheral nerve examination contains relevant information.  The examiner noted that the "VAMC problem list" included Parkinson's disease.  Upon physical examination, he noted a halting gait and right hand tremor and indicated that these symptoms were related to MS and Parkinson's disease.

The Veteran submitted to an October 2010 VA examination.  Upon physical examination, there was no evidence of gait abnormality.  A right upper extremity tremor was present, but stopped when the Veteran was talking.  No pill rolling action was noted.  The examiner, a nurse practitioner, reviewed the VA treatment records and noted that although the Veteran's primary care provider had diagnosed Parkinson's Disease, the Veteran did not meet "criteria standards" for this condition.  Specifically, the tremor had been unresponsive to dopaminergic agents, there was no bradykinesia, and there was lack of rigidity.

The Veteran submitted to another VA examination in February 2011.  Moderate tremors of the upper extremities were noted.  The tremors were present at rest, with posture, and with action.  The examiner, a neurologist, reviewed the VA treatment records and noted that the Veteran's primary care provider was not a neurologist and that her diagnosis of Parkinson's Disease was incorrect.  He explained that the examination findings were most consistent with essential tremor with coexisting cerebellar dysfunction, probably multiple sclerosis-related.  He noted that MRI studies raised the possibility that the tremor might be a "rubral tremor" related to the Veteran's multiple sclerosis.  The examiner noted that the Veteran did not have a typical Parkinson's tremor and that it had not responded to medications used to treat Parkinson's.  He also noted that other VA neurologists considered the diagnosis of Parkinson's to be incorrect.

The VA examiners considered several additional Parkinson's Disease diagnostic markers that were not considered by the Veteran's primary care provider.  See Stefl, 21 Vet. App. at 123; Nieves-Rodriguez, 22 Vet. App. 295.  For these reasons, the Board favors the October 2010 and February 2011 VA examiners' negative opinions over the primary care provider's opinion.  See Gabrielson, 7 Vet. App. 336.  Moreover, the Board considers it significant that the February 2011 opinion constituted the most recent addition to the claims file.  Accordingly, the examiner took into account the most up-to-date evidence in the file.  This examiner was a neurologist and is specifically trained in the etiology and manifestations of Parkinson's Disease and other neurological disability.  Therefore, this opinion is highly probative.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  A preponderance of the evidence is against a finding that the Veteran has Parkinson's Disease and the presumptive provision regarding Parkinson's Disease and herbicide exposure are not for application.  See Brammer, 3 Vet. App. at 225.
The evidence of record supports the October 2010 and February 2011 opinions.  Numerous VA neurologists have noted that the Veteran's tremor is not consistent with Parkinson's Disease.  The Board recognizes that a December 2010 neurological note contains a diagnosis of tremor/Parkinson's Disease.  However, that same provider later determined that the Veteran's tremor was not due to Parkinson's Disease and was "most likely secondary an essential tremor or due in part to his multiple sclerosis."  See April 12, 2011 VA treatment records.

The Veteran is competent to state that he has a hand tremor, and the Board acknowledges his opinion concerning the etiology of his hand tremor.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (lay persons are competent to provide opinions on some medical issues).  However, the existence of Parkinson's Disease and the etiology of his hand tremor are not within the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the VA examiners who thoroughly reviewed the claims file, examined the Veteran, and found no Parkinson's Disease.  See id.; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 57-58.  


ORDER

Service connection for Parkinson's Disease is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


